ELLISON, J.
Plaintiff’s action was begun before a justice of the peace in Randolph county for the recovery of real estate commission. The judgment was in defendant’s favor before the justice. Plaintiff then appealed to the circuit court, where she obtained judgment.
*3There are two points suggested for reversal: One that the statement before the justice did not state a cause of action; the other that the circuit court had no jurisdiction for the reason that the appeal was taken more than ten days after judgment before the justice.
The statement being in an action before a justice, is sufficient. It clearly advises defendant that she claims to have been employed to trade defendant’s farm and that she asks a commission for producing a party willing to.trade on conditions in every way satisfactory to defendant. But notwithstanding this, defendant traded or sold his property to some one else and refused to consummate the trade with the man plaintiff produced. No evidence is preserved to show the statement was not sustained by the proof. And taking the statement alone, with allowance for in-formalities which goes with proceedings before a justice, the objection that no cause of action is stated is not well founded.
As to the appeal from the justice, the record by every reasonable intendment shows the judgment was entered on the 29th of December and that the appeal was not taken until the 9th of January following. This was more than ten days after the judgment and, ordinarily, not in time. [Sidwell v. Jett, 213 Mo. 601; Toping v. Mfg. Co., 84 Mo. App. 42; Warner v. Donahue, 99 Mo. App. 37.] However if plaintiff was a non-resident of the county, she would have twenty days in which to appeal, and there being nothing in the record to show she was not a non-resident, the presumption will favor the regularity of the appeal, and hence we must hold it to have been in time. In re Webster, 36 Mo. App. 355.
The judgment is affirmed.
All concur.